ESCOLIOS VOTO CONCURRENTE DEL JUEZ DE APELACIONES SR. CORDERO — 95 DTA 132
1. El caso de Sierra trataba de una reclamación de salarios bajo la Ley Núm. 10 de 1917.
2. El querellante trata de disfrazar las enmiendas a las alegaciones titulándolas "Moción Suplementando....
3. Notamos, que bajo las disposiciones de ley (29 L.P.R.A. sees. 138 y 149) las reclamaciones de este tipo podrán tramitarse por acción ordinaria o mediante el procedimiento de querella. Obviamente, el . tribunal tiene discreción bajo estos artículos para determinar si una acción de daños y perjuicios, combinada con reclamaciones de salarios y beneficios, es más prudente y justo llevarlas por la vía ordinaria.